COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-352-CR

PERRY ELLIS SIMMONS           
           
           
           
        APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
STATE
----------
FROM THE 43RD DISTRICT
COURT OF PARKER COUNTY
----------
MEMORANDUM
OPINION (1) AND JUDGMENT
----------
We have considered appellant's
"Motion To Dismiss Appeal." The motion complies with rule 42.2(a) of
the rules of appellate procedure. Tex. R. App. P. 42.2(a). No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).
 
                                                                               
PER CURIAM
PANEL D: DAY, LIVINGSTON, and
DAUPHINOT, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
(DELIVERED January 30, 2003)

1. See Tex. R. App. P. 47.4.